6-96-028-CV Long Trusts v. Dowd                                     












In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-03-00027-CV

______________________________




IN RE:  PATRICK LEE MULLINS







Original Mandamus Proceeding











Before Morriss, C.J., Ross and Carter, JJ.

Memorandum Opinion by Justice Carter





MEMORANDUM OPINION


	Patrick Lee Mullins has filed a petition for writ of mandamus with this Court in which he
asks us, in connection with an appeal which was transferred to this Court from the Houston Court
of Appeals as part of docket equalization, to issue an injunction against Estelle High Security and
the Texas Department of Criminal Justice Healthcare Services Division.  Mullins asks this Court to
direct those parties to return his belongings and to give an account of where his belongings have been
sent.
	This Court may issue an injunction in order to protect its jurisdiction, but we do not have
original, general, statewide injunctive authority.  Tex. Gov't Code Ann. § 22.221(a) (Vernon Supp.
2003).  Accordingly, we do not have the authority to provide the relief sought.
	The petition is denied.


						Jack Carter
						Justice

Date Submitted:	February 4, 2003
Date Decided:		February 5, 2003